People v Woods (2015 NY Slip Op 04204)





People v Woods


2015 NY Slip Op 04204


Decided on May 14, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2015

Tom, J.P., Sweeny, Andrias, Moskowitz, Gische, JJ.


15096 8213/99

[*1] The People of the State of New York, Respondent, —
vAnthony Woods, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Arthur H. Hopkirk of counsel), for appellant.
Anthony Woods, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Richard Nahas of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of resentence of the Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered on or about August 17, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: MAY 14, 2015
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.